UNITED STATES DISTRICT COURT F I L E D
FOR THE DISTRICT OF COLUMBIA APR..ll 7 2019

Clerk, U.S. District & Bankruptcy

JOVICA PETROVIC, ) Courts for the District of Columbla
Plaintiff, §
v. § Civil Action No.: l:l9-cv-00482 (UNA)
UNITED STATES OF AMERICA, §
Defendant. §
MEMORANl)UM OPINION

 

Plaintiff, proceeding pro se, has submitted a complaint (“Compl.”) and an application to
proceed informal pauperis (“IFP App.”). The Court will grant the IFP application and will dismiss
this case for lack of subject matter jurisdiction See Fed. R. Civ. P. l2(h)(3) (requiring dismissal
of an action “at any time” the Court determines that it lacks subject matter jurisdiction).

Plaintiff is a resident of Dresden, Germany. Compl. at caption. He alleges that he was
Convicted in the United States District Court for the Eastern District of Missouri and that
conviction was affirmed by the Court of Appeals for the Eighth Circuit. Ia’. at 2. Upon completion
of his sentence, plaintiff alleges that he was deported See IFP App. at l.

He sues the United States. Compl. at caption.' However, it is clear from his allegations
that his claims are based on his objections to his underlying criminal conviction and sentencing,
and his maintenance of his innocence. He makes passing citation to the Federal Tort Claims Act,
28 U.S.S. § 1346(b)(l), however he states no viable claim under that statute. Id. at l, 4. Instead,
he continually argues that the “Chief Judge Riley, Circuit Judge Smith, and Circuit Judge Colloton,
for the United States Court of Appeals, Eighth Circuit . . . violated [his] constitutional rights,” and

7

“deliberately ignored the United States Constitution,’ sentencing guidelines, and other legal

precedent, during the course of his criminal case. Ia’. at l, 2, 7-13. He alleges that they “sen[t]
an innocent person . . . to' Federal Prison.” Id. at 2. Plaintiff seeks a declaration that these judges
allegedly violated his constitutional rights and demands monetary damages Id. at l4. j

Assuming arguendo that plaintiff had pled sufficient factual and legal bases against
defendant, his claims against the United States nonetheless fail. The United States possesses
sovereign immunity from suit against itself or one of its agencies for money damages, except to
the extent that it expressly consents to suit. Dalehil‘e v. United States, 346 U.S. 15, 30 (1953).
Sovereign immunity bars a suit against the United States and its agencies except upon consent,
which must be clear and unequivocal United States v. Milchell, 445 U.S. 535, 538 (1980) (citation
omitted). A waiver of sovereign immunity “must be unequivocally expressed in statutory text,
and [it cannot] be implied.” Lane v. Pena, 518 U.S. 187, 192 (1996) (citations omitted). Plaintiff
has neither pled nor established that defendant has expressly consented to damages suits for
constitutional violations

Furth`er, to the extent that plaintiff attempts to sue the judges who presided over his trial
and appeal, his claims must also fail; the claims, as pled, are protected under the doctrine of judicial
immunity. Federal judges are immune from suits for money damages for “all actions taken in the
judge's judicial capacity, unless these actions are taken in the complete absence of all
jurisdiction.” Sindram v. Suda, 986 F.Zd 1459, 1460 (D.C. Cir. 1993) (per curiam); see
also Mireles v. Waco, 502 U.S. 9, 9-10 (1991) (acknowledging line of Supreme Court precedents
holding that a “judge is immune from a suit for constitutional claims for money damages”).
Moreover, “a judge will not be deprived of immunity because the action he took was in error, was
done maliciously, or was in excess of his authority.” Stump v. Sparkman, 435 U.S. 349, 356 (1978)

(citation omitted).

To the extent that plaintiff seeks to revisit the other federal courts’ decisions, this court also
lacks jurisdiction See 28 U.S.C. §§ 1331, 1332 (general jurisdictional provisions); Panko v.
Rodak, 606 F.2d 168, 171 n.6 (7th Cir. 1979) (“[I]t it seems axiomatic that a lower court may not
order the judges or officers of a higher court to take an action.”), cert. denied, 444 U.S. 1081
(1980); United States v. Choi, 818 F. Supp. 2d 79, 85 (D.D.C. 2011) (stating that federal district/
courts “generally lack[] appellate jurisdiction over other judicial bodies, and cannot exercise
appellate mandamus over other courts”) (citing Lewis v. Green, 629 F. Supp. 546, 553 (D.D.C.
1986)); Fleming v. United States, 847 F. Supp. 170, 172 (D.D.C. 1994) (applying District of
Columbz'a Court Oprpeals v. Feldman, 460 U.S. 462, 482 (1983), and Rooker v. Fidelz'ty Tr'ust
Co., 263 U.S. 413, 415, 416 (1923)), ajj"d, No. 94~5079, 1994 WL 474995 (D.C. Cir. 1994), cert
denied, 513 U.S.1150 (1995).

Lastly, his constitutional claims for monetary damages are barred by Heck v. Humphrey,
512 U.S. 477 (1994). In Heck, the Supreme Court held that a litigant convicted of a crime may
not recover damages pursuant to 42 U.S.C. § 1983 for “harm caused by actions whose
unlawfulness would render [his] conviction or sentence invalid.” Id. at 486. An exception to this
prohibition exists if a plaintiff can “prove that the conviction or sentence has been reversed on
direct appeal, expunged by executive order, declared invalid by a state tribunal authorized to make
such determination, or called into question by a federal court's issuance of a writ of habeas corpus,
28 U.S.C. § 2254.” Id. at 486-87. Heck's holding that a litigant may not recover damages under
§ 1983 which would render_ his conviction or sentence invalid is also applicable to Bz`vens actions.
See Wz'llz'ams v. Hill, 74 F.3d 1339, 1340-41 (D.C. Cir. 1996) (per curiam). Plaintiff claims no
injury apart from his conviction and sentencing lf judgment is granted in his favor, it “would

necessarily imply the invalidity of his conviction.” Heck, 512 U.S. at 487.

For all of the aforementioned reasons, plaintiff has failed to establish subject matter
jurisdiction See Fed. R. Civ. P. 12(h)(3). As a result, this case is dismissed A separate Order of

dismissal accompanies this Memorandum Opinion.

 

Date: April

 

`2019 United States District Judge